
	

113 HR 5135 : Human Trafficking Prevention, Intervention, and Recovery Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5135
		IN THE SENATE OF THE UNITED STATES
		July 24, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To direct the Interagency Task Force to Monitor and Combat Trafficking to identify strategies to
			 prevent children from becoming victims of trafficking and review
			 trafficking prevention efforts, to protect and assist in the recovery of
			 victims of trafficking, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Human Trafficking Prevention, Intervention, and Recovery Act of 2014.
		2.Interagency task force report on child trafficking primary prevention
			(a)ReviewThe Interagency Task Force to Monitor and Combat Trafficking, established under section 105 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103), shall conduct
			 a review that, with regard to trafficking in persons in the United States—
				(1)in consultation with nongovernmental organizations that the Task Force determines appropriate,
			 surveys and catalogues the activities of the Federal Government and State
			 governments to deter individuals from committing trafficking offenses and
			 to prevent children from becoming victims of trafficking;
				(2)surveys academic literature on deterring individuals from committing trafficking offenses,
			 preventing children from becoming victims of trafficking, the commercial
			 sexual exploitation of children, and other similar topics that the Task
			 Force determines appropriate;
				(3)identifies best practices and effective strategies to deter individuals from committing trafficking
			 offenses and to prevent children from becoming victims of trafficking; and
				(4)identifies current gaps in research and data that would be helpful in formulating effective
			 strategies to deter individuals from committing trafficking offenses and
			 to prevent children from becoming victims of trafficking.
				(b)ReportNot later than one year after the date of the enactment of this Act, the Interagency Task Force to
			 Monitor and Combat Trafficking shall provide to Congress, and make
			 publicly available in electronic format, a report on the review conducted
			 pursuant to subparagraph (a).
			3.GAO Report on interventionOn the date that is one year after the date of the enactment of this Act, the Comptroller General
			 of the United States shall submit to Congress a report, which shall
			 include—
			(1)information on the efforts of Federal and select State law enforcement agencies to combat human
			 trafficking in the United States; and
			(2)information on each Federal grant program, a purpose of which is to combat human trafficking or
			 assist victims of trafficking, as specified in an authorizing statute or
			 in a guidance document issued by the agency carrying out the grant
			 program.
			4.Provision of housing permitted to protect and assist in the recovery of victims of traffickingSection 107(b)(2)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)(A)) is
			 amended by inserting before the period at the end the following: , including programs that provide housing to victims of trafficking.
		5.Victim of trafficking definedIn this Act, the term and victim of trafficking has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C. 7102).
		
	Passed the House of Representatives July 23, 2014.Karen L. Haas,Clerk
